                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ALEC JULIAN JOHNSON,                             )
                           Petitioner,           )
                                                 )      No. 1:18-cv-741
-v-                                              )
                                                 )      Honorable Paul L. Maloney
PAT WARREN,                                      )
                           Respondent.           )
                                                 )

                                         JUDGMENT

      The Court has resolved all pending claims in the underlying petition for habeas relief.

As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACITON IS TERMINATED.

      IT IS SO ORDERED.

Date: December 20, 2019                                           /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
